Citation Nr: 1616196	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  15-11 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother, L.C.




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Marine Corps from April 1972 to May 1975, to include a tour of duty in Vietnam as part of a shipboard contingent.  He died on September [redacted], 2004; the appellant is a child of the Veteran.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision by the Milwaukee, Wisconsin, Regional Office (RO) and Pension Management Center (PMC), which declined to reopen a previously denied claim of service connection for the cause of the Veteran's death.  However, as among the evidence submitted in support of the claimant's attempt to reopen is an official report from the service department detailing relevant service which was discoverable at the time of the prior denial but not associated with the claims file.  The claim must therefore be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  The issue is characterized accordingly.

The claimant and her mother testified at an August 2015 hearing held at the Board's Washington, DC, offices before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The claims file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides based on his Vietnam service.

2.  The Veteran died on September [redacted], 2004.

3.  Prior to his death, the Veteran was diagnosed with coronary artery disease (CAD), an ischemic heart disease.

4.  CAD is causally related to in-service exposure to herbicides.

5.  CAD materially and substantially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Additionally, the appellant's claim qualifies as a contested claim, as the Veteran's ex-wife has sought to establish her status as a surviving spouse.  A decision favorable to her would extinguish the claimant's right to seek dependency and indemnity compensation (DIC) in her own right.  As such, the claim before the Board involves a "simultaneously contested claim" which refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p). 

Special procedural regulations are applicable to a simultaneously contested claim, to include notifying both interested parties of the procedural status of the claims, and allowing for submission of evidence and argument by all parties.  38 C.F.R. §§ 19.100-19.102.  It does not appear that the special procedures were followed here.  However, in light of the full grant of the benefit sought, and a finding in a separate Board decision (Docket 15-34 938A) regarding the ex-wife's lack of status, the claimant is not prejudiced by proceeding at this time.  Moreover, it is evident that all parties did have knowledge of the proceedings; both potentially adverse parties appeared together at the August 2015 hearing, and the record reflects a history of working together and in support of each other in attempting to obtain DIC benefits.

Analysis

The claimant alleges that her father's death was related to service based on his service in Vietnam.  Although she addressed numerous diagnosed conditions, she focused on the presence of CAD, its connection to service, and its role in the death of the Veteran.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection will be granted if it is shown that the Veteran suffered from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In some instances, the connection between service and disability may be presumed.  38 C.F.R. §§ 3.307, 3.309.  

The death certificate lists congestive heart failure due to critical aortic stenosis as the primary cause of death, with renal failure, narcotic dependence, and peripheral neuropathy contributing.  CAD is not listed.

The medical records show a diagnosis of CAD, establishing a current diagnosis.  In late 2003 and early 2004, a blockage of 70 percent of the left anterior descending coronary artery was shown in private medical records.  Damage to the heart valve was also present, and coronary bypass surgery was recommended.  However, consultation with specialists revealed that due to comorbid conditions the Veteran was not a good surgical candidate and instead an angioplasty to clear the obstruction was successfully performed in May 2004.

A VA doctor opined in March 2015 that because the angioplasty was successful, all symptomatology and impact from CAD was alleviated, and hence CAD did not contribute in any way to the Veteran's death in September 2004.  In contrast, the Veteran's treating cardiologist opined in November 2015 that given the significant extent of the CAD, it was "very medically reasonable to conclude that [CAD] was a contributor to [the Veteran's] death later that year."  The Board finds that these opinions are in equipoise, and all reasonable doubt must be resolved in favor of the Veteran.  38 C.F.R. §3 .102.

However, the Board additionally notes that private treatment records from May 2004 to the Veteran's death note ongoing concerns over heart function; while these did focus on the aortic valve stenosis, CAD was also cited as a risk factor.  Moreover, when a disease involves vital organs, such as the heart, VA must carefully consider whether the condition would have impaired the Veteran's health to such an extent that he was materially weaker and less capable of resisting the effects of the conditions more directly responsible for death.  38 C.F.R. § 3.312(c)(3).  These factors support the positive medical opinion, and hence the Board finds that CAD did in fact contribute to the Veteran's death.

The remaining question, then, is whether a nexus between CAD and service can be established.  Effective August 31, 2010, ischemic heart disease became a listed condition subject to presumptive service connection for herbicide exposed Veterans.  Ischemic heart disease includes CAD, and hence the presumption is applicable.

A Veteran who served in Vietnam between January 9, 1962, and May 7, 1975,is presumed to have been exposed to an herbicide agent.  To qualify for the presumption, a Veteran must have had duty or visitation on the landmass of Vietnam, commonly referred to as "boots on the ground."  VA had previously established that the Veteran had served in the contiguous waters off Vietnam as a Marine aboard the USS Ogden, an amphibious transport ship, in 1972 and 1973.  However, the evidence did not show that the Veteran had ever left the ship, even while it was docked in Da Nang harbor, and hence exposure was not conceded.

The service records and reports developed by the claimant in connection with the current claim expand on the previous findings.  The Marine Corps certified in February 2015 that the operations the Ogden and its Marine contingent participated in while the Veteran was aboard involved service ashore in Vietnam.  "Subject named Marine was aboard the USS Ogden for a total of 48 days.  All other time spent in the Republic of Vietnam was ashore (on land)."  Accordingly, dues to the research of the claimant, herbicide exposure is established.

Therefore, based on the presumption of service connection for ischemic heart disease for herbicide exposed Veteran's at 38 C.F.R. §§ 3.307 and 3.309, service connection for CAD is shown, and in turn service connection for the cause of the Veteran's death is established.

The Board makes no finding as to the claimant's entitlement to payment of any benefit based on service connection for her father's death; such is outside the scope of the current appeal.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


